MEMORANDUM **
Balwinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of his appeal of an immigration judge’s (“IJ”) denial of his applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination based on inconsistencies between Singh’s testimony and application regarding events leading up to his departure from India. See Chebchoub v. INS, 257 F.3d 1038, 1042-44 (9th Cir.2001). Furthermore, where the IJ had reason to question Singh’s credibility, the IJ’s request for corroborating evidence is supported by substantial evidence. See id. at 1045; see also Sidhu v. INS, 220 F.3d 1085, 1090-91 (9th Cir.2000). Accordingly, Singh is not eligible for asylum.
Because Singh fails to establish eligibility for asylum, he also fails to demonstrate eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.